The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Margaret Springgate Evans's
                resignation. SCR 98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.



                                                                                    C.J.
                                                   Gibbons




                                                                                     J.
                                                   Hardesty




                                                   Parraguirre




                                                   Douglas


                                                                                ,    J.
                                                   Cherry


                                                              AUL__                  J.
                                                   Saitta




                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Margaret Springgate Evans
                     Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A